Citation Nr: 1004354	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  05-31 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUE

1. Entitlement to service connection for residuals of 
rheumatic fever.

2. Entitlement to service connection for heart disease to 
include an enlarged heart.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Motrya Mac, Counsel
INTRODUCTION

The Veteran, who is the appellant, served on active duty 
from September 1967 to April 1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision, dated in February 2005, of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  

In February 2008, the Veteran appeared at a hearing before 
the undersigned Veterans Law Judge.  A transcript of the 
hearing is in the record. 

In an unappealed rating decision in July 1969 the RO denied 
service connection for residuals of rheumatic fever to 
include arthralgia as a preexisting disease that was not 
aggravated by service.  In September 2004, the Veteran filed 
a claim of service connection by aggravation for residuals 
of rheumatic fever to include an enlarged heart.  In 
adjudicating the claim in the rating decision of February 
2005, now on appeal, the RO bifurcated the claim as one to 
reopen the claim of service connection for residuals of 
rheumatic fever and one as service connection for an 
enlarged heart with heart disease.  

While on appeal, in a decision promulgated in March 2008, 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) addressed for the first time when two 
claims should be considered to have the "same factual basis" 
for the purpose of 38 U.S.C.A. § 7104(b) (when a claim is 
disallowed, the claim may not thereafter be reopened and 
allowed and a claim based upon the "same factual basis" may 
not be considered).  If a claim does not have the same 
factual basis as the prior claim, then the veteran is not 
seeking to reopen the prior claim, rather he is opening a 
new claim.  Moreover, if the veteran is opening a new claim, 
the new and material evidence requirement of 38 U.S.C.A. 
§ 5108 is inapplicable.  The Federal Circuit held that a 
claim for one diagnosed disease cannot be prejudiced by a 
prior claim for a different diagnosed disease.  Rather, the 
two claims must be considered independently because they 
rest on distinct factual bases.  Boggs v. Peake, 520 F.3d 
1330 (Fed. Cir. 2008).

In April 2008, the Board determined that the current claim 
of service connection for residuals of rheumatic fever to 
include an enlarged heart was a new claim and a not a 
reopening of the prior claim for a different diagnosed 
disease, namely, residuals of rheumatic fever to include 
arthralgia.  The Board at that time characterized the claim 
as service connection for residuals of rheumatic fever to 
include an enlarged heart with heart disease and remanded 
the claim for further development.

Subsequently, on October 13, 2009, in accordance with 
authority provided in 38 U.S.C. § 1116, the Secretary of 
Veterans Affairs announced his decision to establish 
presumptions of service connection, based upon exposure to 
herbicides within the Republic of Vietnam during the Vietnam 
era, for ischemic heart disease.  As required by 38 U.S.C. 
1116, the Department of Veterans Affairs will issue 
regulations through notice and comment rule-making procedures 
to establish the new presumptions of service connection for 
ischemic heart disease.  The regulation will take effect on a 
date fixed in the final rule, which is published in the 
Federal Register.  Until that time, VA does not have authority 
to establish service connection and award benefits based upon 
the planned new presumption.  On November 20, 2009, the 
Secretary of Veterans Affairs directed the Board to stay 
action on any claim for service connection that can not be 
granted under current law, but that potentially may be granted 
based on the planned new presumption of service connection for 
ischemic heart disease based upon exposure to herbicides used 
in the Republic of Vietnam during the Vietnam era.  

As the Veteran had Vietnam service, the Board determines that 
the claim of service connection for heart disease is a 
separate claim, subject to the Secretary's stay.  Once the 
final regulation is published, the adjudication of any claim 
that has been stayed will be resumed.  

As for service connection for residuals of rheumatic fever, 
the appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  




REMAND

In a letter in June 1967, a private physician stated that in 
April 1961 he treated the Veteran for rheumatic fever, but he 
did not have permanent residuals.  On entrance examination, 
history included rheumatic fever and chest pain.  In October 
1967, it was noted that the Veteran had intermittent 
arthralgia since he had rheumatic fever. 

After service, the records show the Veteran has been treated 
for joint pain and polyarthritis.  In statements and 
testimony the Veteran claimed that he had strep throat as a 
residual of rheumatic fever during service.  He contends 
that exposure to a tropical climate during service in 
Vietnam aggravated his preexisting rheumatic fever.  

Under the duty to assist, a VA examination is necessary to 
determine whether the Veteran's preexisting rheumatic fever 
was aggravated by service.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to 
determine whether pre-existing rheumatic 
fever was aggravated by service as 
evidenced by a complaint of painful joints 
in October 1967 with normal findings, 
considering accepted medical principles, 
pertaining to the history, manifestations, 
clinical course, and character of 
rheumatic fever.  

In this context, aggravation means a 
permanent increase in severity, that is, a 
worsening of the underlying condition not 
due to the natural progress of the 
condition as contrasted to a temporary 
worsening of symptoms. 

The claims folder should be made available 
to the examiner.  

2.  After the development has been 
completed, adjudicate the claim.  If the 
benefit sought remains denied, furnish the 
Veteran and his representative a 
supplemental statement of the case and 
return the case to the Board.
    
The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

